ORDER

PER CURIAM.
Father appeals from those portions of the trial court’s modification order sustaining mother’s request that father pay increased child support and her request for attorney fees. We affirm. The judgment of the trial court is supported by substantial evidence and is not against the weight of the evidence. An extended opinion would have no prece-dential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rule 84.16(b).